Action to recover damages for personal injuries and property damage suffered by appellants and others as a consequence of the alleged negligence of the respondent, County of Nassau, growing out of the collision of a car operated by one of the plaintiffs with a car operated by a police officer of the respondent. Order granting respondent’s motion to dismiss the complaint because of appellants’ failure to serve a notice of claim within thirty days after the happening of the accident, in so far as appealed from, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.